DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 05/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tensioning elements” in claim 5 and “holding elements” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petitjean (US Patent No: 9,021,802).
Regarding Claim 1: Petitjean discloses a burst protection device (Figure 10, No. 1005; Column 8, Line 34).  The device comprises at least one pipe section (1010) of a pipe configured as a bend segment (Figure 10) of the at least one pipe section for mounting about a compressor housing (Figure 12) and an interruption (space between edges 1014 and 1018) defined by the bend segment of the at least one pipe section seen in a circumferential direction of the pipe and configured for a gas or air outlet of the compressor housing (Figure 12; Column 8, Lines 38-41).
Regarding Claim 2: Petitjean discloses the burst protection device according to Claim 1, wherein the bend segment of the at least one pipe section forms a bend of approximately 260° to 280° (Figure 10).
Regarding Claim 3: Petitjean discloses the burst protection device according to Claim 1, wherein at least one end of the bend segment of the at least one pipe section forms a section that is not bent but extends flat (Figure 10 – section next to end 1018 extends flat).
Regarding Claim 11: Petitjean discloses the burst protection device according to Claim 1, wherein the gas turbomachine is a radial gas turbomachine (Figure 12).
Regarding Claim 9: Petitjean discloses a gas turbomachine (Figure 12) configured as a radial gas turbomachine, comprising a compressor housing (Figure 12) and a burst protection device (Figure 10, No. 1005; Column 8, Line 34).  The device comprises at least one pipe section (1010) of a pipe configured as a bend segment (Figure 10) of the at least one pipe section for mounting about a compressor housing (Figure 12) and an interruption (space between edges 1014 and 1018) defined by the bend segment of the at least one pipe section seen in a circumferential direction of the pipe and configured for a gas or air outlet of the compressor housing (Figure 12; Column 8, Lines 38-41).
Regarding Claim 10: Petitjean discloses the gas turbomachine according to Claim 9, wherein the compressor housing forms a spiral gas duct (Figure 12), which on a one side comprises an exhaust gas feed (322) and the burst protection device is configured to engage about the spiral gas duct so that the interruption provides a passage for the exhaust gas feed (Figures 10 & 12; Column 8, Lines 38-41).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petitjean in view of Scheldorf (US Patent No: 2,977,043).
Regarding Claim 4: Petitjean discloses the burst protection device according to Claim 1; however, Petitjean fails to disclose one or more cables running along an outer shell of the bend segment of the at least one pipe section and attached to the at least one pipe section.
Scheldorf teaches a cable (Figures 1-2, No. 20-22) running along a bent outer shell (1) housing a compressor (7), wherein the cable is attached to the shell (Figure 1; Column 3, Lines 45-48).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the burst protection device of Petitjean with one or more cables, as taught by Scheldorf, for the purpose of stabilizing the burst protection device and snubbing or resisting vibratory movement of the compressor in a vertical, horizontal, or rotational direction (Column 2, Lines 66-72; Column 3, Lines 1-4).
Regarding Claim 7: Petitjean, as modified by Scheldorf, discloses the burst protection device according to Claim 4, further comprising holding means (Scheldorf: Figure 1, No. 31) attached to respective ends of the bend segment of the at least one pipe section, to which the one or more cables are directly or indirectly attached (Scheldorf: Figures 1-3; Column 3, Lines 38-50).
Regarding Claim 13: Petitjean, as modified by Scheldorf, discloses the burst protection device according to Claim 7, wherein the holding elements are configured as webs projecting radially outward (Scheldorf: Figures 1-3).
Regarding Claim 12: Petitjean, as modified by Scheldorf, discloses the burst protection device according to Claim 4, wherein the cable is a metallic wire cable (Scheldorf: Column 3, Lines 29-34 – “aircraft quality cable” is known in the art as cable made from galvanized or stainless steel (evidenced by Madison: https://web.archive.org/web/20170821163937/https://www.tylermadison.com/wire-rope-aircraft-cable/)). 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petitjean and Scheldorf as applied to claim 4 above, and further in view of McCarvill (US Patent No: 8,117,727).
Regarding Claim 5: Petitjean, as modified by Scheldorf, discloses the burst protection device according to Claim 4; however, Petitjean fails to disclose the one or more cables being attached to the at least one pipe section by cable tensioning elements configured to adjust a tension of the one or more cables.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the cable of the device of Petitjean, as modified by Scheldorf, attached via cable tensioning elements, as taught by McCarvill, for the purpose of providing a method for removing the compressor such that no damage results to the compressor (Column 2, Lines 27-31).
Regarding Claim 6: Petitjean, as modified by Scheldorf, discloses the burst protection device according to Claim 4; however, Petitjean fails to disclose the one or more cables are attached to the at least one pipe section by respective spring elements.
McCarvill teaches a cable (Figure 4, No. 167) attached to a bent outer shell (10) of a compressor by respective spring elements (170; Column 6, Lines 59-61).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the cable of the device of Petitjean, as modified by Scheldorf, attached via respective spring elements, as taught by McCarvill, for the purpose of providing a method for removing the compressor such that no damage results to the compressor (Column 2, Lines 27-31).
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petitjean in view of Baettig (DE 19640654 A1).
Regarding Claim 8: Petitjean discloses the burst protection device according to Claim 1; however, Petitjean fails to disclose the burst protection device being formed of multiple parts.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the burst protection device of Petitjean out of multiple parts, as taught by Baettig, for the purpose of further improving the burst protective effect (Paragraph [0020]).
Regarding Claim 14: Petitjean, as modified by Baettig, discloses the burst protection device according to Claim 8, wherein the multiple parts are multiple pipe sections arranged in layers on top of one another (Baettig: Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/MICHAEL L SEHN/Examiner, Art Unit 3745